DETAILED ACTION
Claims 1-22, 24-26, 28 and 30-41 are pending.  Claims 1, 9, 21, 28 and 30 are amended as detailed below.  Claims 1-22, 24-26, 28 and 30-41 are allowed.
The instant application claims priority to provisional application No. 62/832,848 filed on 04/11/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brandee Woolard on 02/23/2021.

The application has been amended as follows: 

1.	(Currently Amended)  A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, the computer-program product including system instructions operable to cause a computing system to:
receive, at a server of the computing system, a program, in a first computer language, specifying computer operations on stored data, wherein the computing system is configured to partition the stored data into multiple sets of partitioned data for performing parallel execution of one or more of the computer operations on each of the multiple sets of partitioned data;  
determine whether the program comprises a thread program component, wherein thread operations of the thread program component comprise computer instructions for execution in parallel of the one or more of the computer operations on each of the multiple sets of partitioned data;
responsive to determining that the program comprises the thread program component, generate, at the server, computer-generated computer instructions in a second computer language by selecting from multiple possible options, wherein the multiple possible options are for generating computer instructions for executing, in the second computer language that is different than the first computer language, the one or more of the computer operations in parallel, wherein the selecting from the multiple options is dependent on at least two of:
whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information;
whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and
whether the data program component specifies output key information for partitioning and grouping the output data of the thread program 
execute, by the server, the program according to the computer-generated computer instructions in the second computer language.

2.	(Original)  The computer-program product of claim 1, 
wherein the system instructions are operable to cause the computing system to:
receive the program from a client remote from the server and the computing system, the program comprising text-based, user-written computer instructions written by a user of the client; 
execute the program on the stored data stored in the computing system; and
transmit a result of executing the program to the client; and
wherein the first computer language is a computer language readable by the client, and the second computer language is a computer language readable by the computing system. 

3.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to execute the program according to the computer-generated computer instructions in the second computer language by requesting the computing system to:
partition the stored data into the multiple sets of the partitioned data; and 
distribute a respective one of the multiple sets of the partitioned data to a respective one of different computing nodes of the computing system for executing the one or more of the computer operations on the respective one of the multiple sets of the partitioned data.

4.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to: 
set a first indicator indicating whether the program comprises the thread program component; 
set a second indicator indicating whether the program comprises the data program component;
set a third indicator indicating whether the thread program component specifies the information for partitioning and grouping the stored data using the first key; 

generate, based on checking the first indicator, the second indicator, the third indicator, and the fourth indicator, the computer-generated computer instructions in the second computer language by:
generating a first component of the computer-generated computer instructions in the second computer language when the first indicator indicates the program comprises the thread program component;
generating a second component of the computer-generated computer instructions in the second computer language when the second indicator indicates the program comprises the data program component;
generating a third component of the computer-generated computer instructions in the second computer language when the third indicator indicates the thread program component specifies the information for partitioning and grouping the stored data using the first key; and
generating a fourth component of the computer-generated computer instructions in the second computer language when the fourth indicator indicates whether the data program component specifies the information for partitioning and grouping the output of the thread program component using the second key, 
wherein the first component, the second component, the third component and the fourth component comprise different sets of computer instructions.
	

5.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to:
determine whether the thread program component specifies the data key information for partitioning and grouping the stored data using the first key;
responsive to determining that the thread program component specifies the information for partitioning and grouping the stored data using the first key, generate the computer-generated computer instructions in the second computer language to specify a multi-partitioning scheme comprising: 

a second partition, different from the first partition, in which the stored data is distributed onto computing nodes for performing the execution in parallel of the one or more of the computer operations of the thread program component on each of the multiple sets of partitioned data. 


6.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to:
determine whether the program comprises the data program component; and
responsive to determining that the program comprises the data program component, generate the computer-generated computer instructions in the second computer language to specify:
partitioning and grouping the output data of the thread program component into multiple sets of partitioned output; and 
distributing the multiple sets of partitioned output on computing nodes for performing parallel execution of the data program instructions of the data program component for each of the multiple sets of partitioned output.  

7.	(Original)  The computer-program product of claim 6, wherein the system instructions are operable to cause the computing system to:
determine whether the program comprises a data program component comprising the data program instructions for the operations capable of execution in parallel on the output data of the thread program component by parsing the program for one or more of arithmetic operators, conditional operators, relational operators, logical operators, and assignment operators.

8.	(Previously Presented)  The computer-program product of claim 6, wherein the system instructions are operable to cause the computing system to:

responsive to determining that the data program component specifies information for partitioning and grouping the output of the thread program component using the second key, generate the computer-generated computer instructions in the second computer language to specify sorting the output of the thread program component according to the information for partitioning the output of the thread program component.  

9. 	(Currently Amended)  The computer-program product of claim 1, 
wherein the stored data is stored at the server in an electronic file; and 
wherein the system instructions are operable to cause the computing system to:
determine whether the thread program component specifies information for partitioning the stored data;
when the thread program component specifies information for partitioning the stored data, generate the computer-generated computer instructions in the second computer language to extract data from the electronic file into a distributed data set (DDS) set comprising a set key and value, the set key for indexing data of the value, wherein the set key is set using the first key;   
when the thread program component does not specify information for partitioning the stored data, generate the computer-generated computer instructions in the second computer language to indicate to distribute the data amongst partitions based on load considerations; and   
execute the program according to the computer-generated computer instructions in the second computer language by generating the DDS.

10. 	(Previously Presented)  The computer-program product of claim 1, 
wherein the stored data is stored at the server in an electronic table; and 
wherein the system instructions are operable to cause the computing system to:
determine whether the thread program component specifies information for partitioning and grouping the stored data using the first key;
when the thread program component specifies information for partitioning and grouping the stored data using the first key, generate the computer-generated computer instructions in the second computer language to extract the stored data from the electronic table into multiple object records based on the first key;   
when the thread program component does not specify information for partitioning and grouping the stored data using the first key, generate the computer-generated computer instructions in the second computer language to extract the stored data from the electronic table into a single object record; and  
execute the program according to the computer-generated computer instructions in the second computer language by generating one or more object records.

11. 	(Previously Presented)  The computer-program product of claim 1, 
wherein the stored data is stored at the server in a first electronic file or table; and 
wherein the system instructions are operable to cause the computing system to:
determine whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on the output data of the thread program component;
when the program comprises the data program component:
distribute the output of the thread program into a distributed data set (DDS) set; and 
write the output of the data program component directly to a second electronic file or table;
when the program does not comprises the data program component, write the output of the thread program component directly to the second electronic file or table; and
execute the program according to the computer-generated computer instructions in the second computer language by generating the second electronic file or table.

12. 	(Original)  The computer-program product of claim 11, wherein the system instructions are operable to cause the computing system to:
determine whether the data program component specifies the output key information for partitioning and grouping the output data of the thread program component using the second key;
when the data program component specifies the information for partitioning and grouping the output of the thread program component using the second key:
a set key of the DDS is set using the information for partitioning output of the thread program component; and 
data of the DDS is sorted into another DDS for executing the data program on the another DDS; and  
when the data program component does not specify information for partitioning and grouping the output of the thread program component using the second key, a single DDS is created for executing the data program on the single DDS.


13.	(Original)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to determine whether the thread program component or the data program component specifies information for partitioning and grouping by parsing the respective program component for a BY statement.


14.	(Original)  The computer-program product of claim 1, wherein the server is a server configured to perform event stream processing, machine learning, and database query.
 
15.	(Previously Presented)  The computer-program product of claim 14, 
wherein the server is a SPARK-compatible server; and 
wherein the system instructions are operable to cause the computing system to execute the text-based computer instructions by the SPARK-compatible server interpreting or compiling the computer-generated computer instructions in the second computer language.

16.	(Previously Presented)  The computer-program product of claim 1, wherein the computer-generated computer instructions in the second computer language are generated in a computer language that can be executed without compiling an entire program before executing any computer instructions, and instructions are operable to cause the computing system to begin executing the program without pre-compiling all of the computer-generated computer instructions in the second computer language.  

17.	(Original)  The computer-program product of claim 16, wherein the computer language is one of JAVA, PYTHON, R or SCALA.

18.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to:
receive a request to execute the program on data stored at another server; and 
generate the computer-generated computer instructions in the second computer language in response to the request.

19.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to:
receive other computer instructions that are directly implemented by the server without generating additional computer-generated computer instructions in the second computer language related to compliance with the server; and
execute the other computer instructions.

20.	(Original)  The computer-program product of claim 19, wherein the other computer instructions are responsive to a user request or action in a server remote from the computing system.

21.	(Currently Amended)  A computer-implemented method comprising:
receiving, at a server of the computing system, a program, in a first computer language, specifying computer operations on stored data, wherein the computing system is configured to partition the stored data into multiple sets of partitioned data for performing parallel execution of one or more of the computer operations on each of the multiple sets of partitioned data;  
determining whether the program comprises a thread program component, wherein thread operations of the thread program component comprise computer instructions for execution in parallel of the one or more of the computer operations on each of the multiple sets of partitioned data;
responsive to determining that the program comprises the thread program component, generating, at the server, computer-generated computer instructions in a second computer language by selecting from multiple possible options, wherein the multiple possible options are for generating computer instructions for executing, in the second computer language that is different than the first computer language, the one or more of the computer operations in parallel, wherein theat least two of:
whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information;
whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and
whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information; and
executing, by the server, the program according to the computer-generated computer instructions in the second computer language.

22.	(Previously Presented)  The computer-implemented method of claim 21, 
wherein the receiving the program comprises receiving the program from a client remote from the server and the computing system, the program comprising text-based, user-written computer instructions written by a user of the client;
wherein the executing the program comprises executing the program on the stored data stored in the computing system; 
wherein the first computer language is a computer language readable by the client, and the second computer language is a computer language readable by the computing system; and 
wherein the method further comprises transmitting a result of executing the program to the client.

23.	(Cancelled)  

24.	(Previously Presented)  The computer-implemented method of claim 21, 
wherein the method further comprises the computing system:
setting a first indicator indicating whether the program comprises the thread program component; 
setting a second indicator indicating whether the program comprises the data program component;
setting a third indicator indicating whether the thread program component specifies the information for partitioning and grouping the stored data using the first key; 
setting a fourth indicator indicating whether the data program component specifies the information for partitioning and grouping the output data of the thread program component using the second key; and 
wherein the generating the computer-generated computer instructions in the second computer language comprises generating, based on checking the first indicator, the second indicator, the third indicator, and the fourth indicator, the computer-generated computer instructions in the second computer language by:
generating a first component of the computer-generated computer instructions in the second computer language when the first indicator indicates the program comprises the thread program component;
generating a second component of the computer-generated computer instructions in the second computer language when the second indicator indicates the program comprises the data program component;
generating a third component of the computer-generated computer instructions in the second computer language when the third indicator indicates the thread program component specifies the information for partitioning and grouping the stored data using the first key; and
generating a fourth component of the computer-generated computer instructions in the second computer language when the fourth indicator indicates whether the data program component specifies the information for partitioning and grouping the output of the thread program component using the second key; and
wherein the first component, the second component, the third component and the fourth component comprise different sets of computer instructions.

25.	(Previously Presented)  The computer-implemented method of claim 21, wherein the generating the computer-generated computer instructions in the second computer language comprises:
determining whether the thread program component specifies the data key information for partitioning and grouping the stored data using the first key;
responsive to determining that the thread program component specifies the information for partitioning and grouping the stored data using the first key, generating the computer-generated computer instructions in the second computer language to specify a multi-partitioning scheme comprising: 
a first partition in which the stored data is partitioned and grouped according to the first key; and 
a second partition, different from the first partition, in which the stored data is distributed onto computing nodes for performing the execution in parallel of the one or more of the computer operations of the thread program component on each of the multiple sets of partitioned data. 

26.	(Previously Presented)  The computer-implemented method of claim 21, wherein the generating the computer-generated computer instructions in the second computer language comprises:
determining whether the program comprises the data program component; and
responsive to determining that the program comprises the data program component, generating the computer-generated computer instructions in the second computer language to specify:
partitioning and grouping the output data of the thread program component into multiple sets of partitioned output; and 
distributing the multiple sets of partitioned output on computing nodes for performing parallel execution of the data program instructions of the data program component for each of the multiple sets of partitioned output.  

27.	(Cancelled)  

28.	(Currently Amended)  The computer-implemented method of claim 21, 
wherein the stored data is stored at the server in an electronic file; 
wherein the generating the computer-generated computer instructions in the second computer language comprises:
determining whether the thread program component specifies information for partitioning the stored data;
when the thread program component specifies information for partitioning the stored data, generating the computer-generated computer instructions in the second computer language to extract data from the electronic file into a distributed data set (DDS) set comprising a set key and value, the set key for indexing data of the value, wherein the set key is set using the first key; and  
when the thread program component does not specify information for partitioning the stored data, generating the computer-generated computer instructions in the second computer language to indicate to distribute the data amongst partitions based on load considerations; and   
wherein the executing the program comprises generating the DDS.

29.	(Cancelled)  

30. 	(Currently Amended)  A computing system comprising processor and memory, the memory containing instructions executable by the processor wherein the computing system is configured to:
receive, at a server of the computing system, a program, in a first computer language, specifying computer operations on stored data, wherein the computing system is configured to partition the stored data into multiple sets of partitioned data for performing parallel execution of one or more of the computer operations on each of the multiple sets of partitioned data;  
determine whether the program comprises a thread program component, wherein thread operations of the thread program component comprise computer instructions for execution in parallel of the one or more of the computer operations on each of the multiple sets of partitioned data;
responsive to determining that the program comprises the thread program component, generate, at the server, computer-generated computer instructions in a second computer language by selecting from multiple possible options, wherein the multiple possible options are for generating computer instructions for executing, in the second computer language that is different than the first computer language, the one or more of the computer operations in parallel, wherein the selecting from the multiple options is dependent on at least two of:
whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information;
whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and
whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information; and
execute, by the server, the program according to the computer-generated computer instructions in the second computer language.

31.	(Previously Presented)  The computer program product of claim 1, wherein the system instructions are operable to cause the computing system to generate the computer-generated computer instructions in the second computer language by:
generating, responsive to determining that the program comprises the thread program component, a first component of the computer-generated computer instructions in the second computer language; 
determining that the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information; and 
generating, responsive to determining that the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information, a second component of the computer-generated computer instructions in the second computer language,
wherein the first component and the second component comprise different sets of computer instructions.

32.	(Previously Presented)  The computer program product of claim 1, 
wherein the system instructions are operable to cause the computing system to further determine whether the program comprises the data program component;
wherein generation, at the server, of the computer-generated computer instructions is further responsive to determining whether the program comprises the data program component; and
wherein the selecting from the multiple possible options comprises selecting from a first option of the multiple possible options for when the program comprises the data program component, and a second option of the multiple options for when the program does not comprise the data program component.

33.	(Previously Presented)  The computer program product of claim 32, 
wherein the system instructions are operable to cause the computing system to further determine the program comprises the data program component;
wherein generation, at the server, of the computer-generated computer instructions is further responsive to determining the program comprises the data program component; and
wherein the selecting from the multiple possible options comprises selecting the first option.

34.	(Previously Presented)  The computer program product of claim 32, 
wherein the system instructions are operable to cause the computing system to further determine the program does not comprise the data program component;
wherein generation, at the server, of the computer-generated computer instructions is further responsive to determining the program does not comprise the data program component; and
wherein the selecting from the multiple possible options comprises selecting the second option.

35.	(Previously Presented)  The computer program product of claim 32, 
wherein the selecting from the multiple possible options comprises:
selecting, based on a format type of the stored data, from a first plurality of options for when the program comprises the data program component, and 
selecting, based on the format type of the stored data, from a second plurality of options for when the program does not comprise the data program component; and
wherein the first plurality of options and the second plurality of options comprise no options in common; and
wherein the format type of the stored data comprises one or more of an electronic file and electronic table.

36.	(Previously Presented)  The computer program product of claim 1,
wherein the system instructions are operable to cause the computing system to further determine whether the thread program component of the program specifies the data key information for partitioning and grouping the stored data using the first key indicated by the data key information;
wherein generation, at the server, of the computer-generated computer instructions is further responsive to determining whether the thread program component of the program specifies the data key information; and
wherein the selecting from the multiple possible options comprises selecting from a first option of the multiple possible options for when the thread program component of the program specifies the data key information, and a second option of the multiple options for when the thread program component of the program does not specify the data key information.

37.	(Previously Presented)  The computer program product of claim 36, 
wherein the system instructions are operable to cause the computing system to further determine the thread program component of the program specifies the data key information for partitioning and grouping the stored data using the first key indicated by the data key information;
wherein generation, at the server, of the computer-generated computer instructions is further responsive to determining the thread program component of the program specifies the data key information; and
wherein the selecting from the multiple possible options comprises selecting the first option.

38.	(Previously Presented)  The computer program product of claim 36, 
wherein the system instructions are operable to cause the computing system to further determine the thread program component of the program does not specify the data key information for partitioning and grouping the stored data using the first key indicated by the data key information;
wherein generation, at the server, of the computer-generated computer instructions is further responsive to determining the thread program component of the program does not specify the data key information; and
wherein the selecting from the multiple possible options comprises selecting the second option.

39.	(Previously Presented)  The computer program product of claim 36, 
wherein the selecting from the multiple possible options comprises:
selecting, based on a format type of the stored data, from a first plurality of options of the multiple possible options for when the thread program component of the program specifies the data key information, and 
selecting, based on a format type of the stored data, from a second plurality of options of the multiple options for when the thread program component of the program does not specify the data key information;
wherein the first plurality of options and the second plurality of options comprise no options in common; and
wherein the format type of the stored data comprises one or more of an electronic file and electronic table.

40.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to: 
set a first indicator indicating whether the program comprises the thread program component; 
set a second indicator, different from the first indicator, indicating whether the program comprises the data program component;
generate, based on checking the first indicator and the second indicator, the computer-generated computer instructions in the second computer language by:
generating a first component of the computer-generated computer instructions in the second computer language when the first indicator indicates the program comprises the thread program component;
generating a second component of the computer-generated computer instructions in the second computer language when the second indicator indicates the program comprises the data program component, 
wherein the first component and the second component comprise different sets of computer instructions.


41.	(Previously Presented)  The computer-program product of claim 1, wherein the system instructions are operable to cause the computing system to: 
set a first indicator indicating whether the program comprises the thread program component; 
set a second indicator, different from the first indicator, indicating whether the thread program component specifies the information for partitioning and grouping the stored data using the first key; and 
generate, based on checking the first indicator and the second indicator, the computer-generated computer instructions in the second computer language by:
generating a first component of the computer-generated computer instructions in the second computer language when the first indicator indicates the program comprises the thread program component;
generating a second component of the computer-generated computer instructions in the second computer language when the second indicator indicates the thread program component specifies the information for partitioning and grouping the stored data using the first key; and
wherein the first component and the second component comprise different sets of computer instructions.

Allowable Subject Matter
Claims 1-22, 24-26, 28 and 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Appleton1, Cockx2 and Guenthner3.

Appleton teaches a first map-reduce language (Paragraph [0038]).  Appleton further teaches a map-reduce job to be performed in parallel (Paragraph [0038]).  Appleton further teaches converting the first map-reduce language into a second map-reduce language (Paragraph [0041]).

Cockx teaches a thread frame is a piece of code for performing a specific function which is partitioned into thread nodes (Paragraph [0056]).

Guenthner teaches utilizing the intermediate computer program in the second language as input to the second compiler (Paragraph [0040]).  Guenthner further teaches Cobol program, executable program providing parallelism by utilizing multiple threads of processing during execution (Paragraph [0029]).

The prior art of record does not expressly disclose:
“responsive to determining that the program comprises the thread program component, generate, at the server, computer-generated computer instructions in a second computer language by selecting from multiple possible options, wherein the multiple possible options are for generating computer instructions for executing, in the second computer language that is different than the first computer language, the one or more of the computer operations in parallel, wherein the selecting from the multiple options is dependent on at least two of:”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appleton, Patent Application Publication No. 2016/0098472
        2 Cockx et al., Patent Application Publication No. 2005/0188364
        3 Guenthner et al., Patent Application Publication No. 2011/0093837